ORDER

UPON CONSIDERATION of the Joint Motion of Plaintiff-Appellant Mirror Imaging, L.L.C. (“Mirror”) and DefendantsAppellees Affiliated Computer Services, Inc. and ACS Image Solutions, Inc. (collectively “ACS”) to Dismiss Appeal and Dismiss Motion for Damages and Costs, it is ORDERED that:
The Motion is GRANTED. The Court hereby (1) dismisses the instant appeal, No. 04-1479, with prejudice, and (2) dismisses ACS’s Motion for Damages and Costs for Defending Against a Frivolous Appeal with prejudice. Each party shall bear its own costs.